OPINION — AG — ** COUNTY SUPERINTENDENT OF SCHOOLS — SALARY — PUBLIC FUNDS ** QUESTION(1): IS THE DEPUTY COUNTY SUPERINTENDENT OF SCHOOLS UNDER ABOVE CIRCUMSTANCES (SEE OPINION) ENTITLED TO A YEARLY SALARY OF $1946.06, THE SAME BEING EIGHTY PER CENT OF $2432.57, THE AMOUNT PAYABLE TO THE COUNTY SUPERINTENDENT FROM COUNTY FUNDS, OR IS SAID DEPUTY ENTITLED TO EIGHTY PERCENT OF THE SUM OF $3619.92, THE TOTAL SALARY RECEIVED BY THE COUNTY SUPERINTENDENT FROM ALL SOURCES? — A DEPUTY OF THE COUNTY SUPERINTENDENT OF SCHOOLS CANNOT BE PAID IN EXCESS OF EIGHTY PERCENT OF THE SALARY THAT IS PAYABLE TO THE COUNTY SUPERINTENDENT OF SCHOOLS FROM COUNTY FUNDS, AND CANNOT LEGALLY BE PAID EIGHTY PERCENT OF THE SALARY THE COUNTY SUPERINTENDENT OF SCHOOLS RECEIVED FROM BOTH COUNTY AND STATE FUNDS. (SALARY, SCHOOLS, ASSISTANT, PUBLIC OFFICE, SALARY SCHEDULE) CITE: 19 O.S. 179.7 [19-179.7], 70 O.S. 3-3 [70-3-3], 70 O.S. 3-5 [70-3-5] OPINION NO. OCTOBER 22, 1949 — POTTS (J. H. JOHNSON)